DETAILED ACTION
This action is responsive to the communication filed on 11/25/20.
No claims have been added and/or removed.
Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 11/25/20, with respect to the rejection(s) of claim(s) 1-11 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Joao et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao et al (US Pub. No. 2016/0155310 herein after “Joao”) and further in view of Joao et al (US Pub. No. 2015/0298654 herein after “Joao ‘402”) and Risha et al (US Pub. No. 2016/0234204 herein after “Risha”).

As per claim 1, Joao discloses a spoken communication system, comprising:
a plurality of domestic devices (Joao, para[0013,0019] any number of personal monitoring devices can be utilized) each domestic device being responsive to spoken communication to capture the spoken communication from only authenticated users (Joao, para[0062] to enter voice commands into…the personal monitoring device…to communicate…in a hand-free mode of operation) and being capable of sending the spoken communication from an authenticated user to other domestic devices and receiving spoken communication from other of said domestic devices from only authenticated users (Joao, para[0013-0014,0104] to initiate, establish, and/or maintain, a communication link…with and between any of the herein-described personal monitoring devices or other authorized person);
a server that is selectively in digital communication with said domestic devices and adapted to receive a spoken communication from a domestic device from an authenticated user and to communicate received spoken communication to all domestic devices in communication with the server (Joao, para[0020-0021,0112] a central processing computer…or a server computer; the central processing computer can communicate…in a bi-directional manner…with any of the other communication devices; the personal monitoring device can initiate a…call…to all monitoring individuals, FIG. 1); and sending the spoken communication to the server if it determines that the spoken communication is from an authenticated user (Joao, para[0057,0145,0170,0173] can be utilized in connection with, in conjunction with, or in communication with…or used by, any user or individual authorized, the central processing computer…can transmit information to, as well as receive information from, any of the computers or communication devices).
Joao does not discloses domestic devices configured to be positioned within an occupied structure and configured to capture and receiving spoken communication from only authenticated users.
However, Joao ‘402 discloses a plurality of domestic devices configured to be positioned within an occupied structure (Joao, para[0013-0018] any number of premises computer can be utilized…premises means any residential home, residential house, apartment…), each domestic device being responsive to capture the communication from only authenticated users and being capable of sending the communication from an authenticated user to other domestic devices and receiving communication from other of said domestic devices from only authenticated users (Joao, para[0035,0046,0148,0342] a communication device which can be utilized…to communicate with, transmit signals, data and/or information to, receive signals, data and/or information from…any of the central processing .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Joao’s teaching of Control, Monitoring, and/or Security, Apparatus and Method for Premises, Vehicles and/or Articles into Joao’s teaching of Personal Monitoring Apparatus and Method because one of the ordinary skill in the art would have been motivated to provide security for premises.
Neither Joao nor Joao ‘402 discloses to determine that a user is authenticated by comparing a spoken communication with an authenticated voice profile and said server is adapted to receive authenticated voice profiles of authenticated users and distribute the authenticated voice profiles to all domestic devices in communication with the server and wherein the domestic device receiving the spoken communication determines that the spoken communication is from an authorized user by comparing that spoken communication with authenticated voice profiles received from the server.
However, Rishi discloses said domestic devices adapted to determine that a user is authenticated by comparing a spoken communication with an authenticated voice profile and said server is adapted to receive authenticated voice profiles of authenticated users and distribute the authenticated voice profiles to all domestic devices in communication with the server (Rishi, para[0031] the login authentication module receives audio input from the user…determines whether the current user is authorized based on the vocal profile ; and
wherein the domestic device receiving the spoken communication determines that the spoken communication is from an authorized user by comparing that spoken communication with authenticated voice profiles received from the server (Rishi, para[0013] the audio input received from the user is compared to voice-specific voice data previously stored for login authentication of the user).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rishi’s teaching of Techniques for Preventing Voice Replay Attacks into the combination of Joao because one of the ordinary skill in the art would have been motivated to maintain the privacy and security of computing devices and/or resources.

As per claim 2, Joao ‘402 discloses the spoken communication system as claimed in claim 1, wherein a user is authenticated by submitting a vocal profile to the server (Joao, para[0342,0374] voiceprint)(Rishi, para[0013,0016,0022]).

As per claim 3, Joao discloses the spoken communication system as claimed in claim 2, wherein the vocal profile is submitted to the server by supplying credentials to an application on a device in digital communication with the server and then supplying the vocal profile to the application (Joao para[0189,0208,0411]).

As per claim 4, Joao discloses the spoken communication system as claimed in claim 3 wherein the device in digital communication with the server comprises one of said domestic devices (Joao, para[0031-0032] see FIG. 1) see also Joao ‘402.

As per claim 7, Joao discloses the spoken communication system as claimed in claim 3 wherein the device in digital communication with the server comprises mobile device that is configured to be positioned outside of an occupied structure (Joao, para[0016] see FIG. 1) see also Joao ‘402.

As per claim 8, Joao ‘402 discloses the spoken communication system as claimed in claim 7 wherein the mobile device runs a mobile communication application and wherein the mobile communication application requires users to enter credentials before accessing the mobile communication application and wherein the credentials include a voice profile of the user (Joao, para[0039,0110, 0281]).

As per claim 9, Joao discloses the spoken communication system as claimed in claim 1, wherein the server is a physical server (Joao, para[0020,0069]).

As per claim 10, Joao discloses the spoken communication system as claimed in claim 1, wherein the server is a logical server defined from a cloud web service (Joao, para[0069,0230]).

As per claim 11, Joao ‘402 discloses  the spoken communication system as claimed in claim 1, including at least two routers in digital communication with the server and at least one domestic device in digital communication with each router, wherein a domestic device in digital communication with one of the routers in a residence is in digital communication with a domestic device in digital communication with another of the routers in a different residence (Joao, para[0136-0139]).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao, Joao 402 and Risha and further in view of Gichana et al (US Pub. No. 2013/0097303 herein after “Gichana”).

As per claim 5, neither Joao nor Risha discloses however, Gichana discloses the spoken communication system as claimed in claim 4, wherein the domestic device is not responsive to spoken communication below a threshold volume (Gichana, para[0048].
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gichana’s teaching of a Method and Apparatus for Providing Identification Based on Multimedia Signature into the combination of Joao and Risha because one of the ordinary skill in the art would have been motivated to provide modern devices with increased functionality.

As per claim 6, neither nor however, Gichana discloses the spoken communication system as claimed in claim 4, wherein the domestic device is unresponsive to spoken communication above a threshold volume (Gichana, para[0048]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gichana’s teaching of a Method and Apparatus for Providing Identification Based on Multimedia Signature into the combination of Joao and Risha because one of the ordinary skill in the art would have been motivated to provide modern devices with increased functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/          Primary Examiner, Art Unit 2448